Wallace, C. J., concurring:
As to whether a prisoner, relying upon the defense of insanity at the time of the commission of the act charged against him as a crime, may rest upon mere preponderating evidence of the fact of insanity, or must go further and establish his alleged insanity beyond a reasonable doubt, is a question upon which the authorities are in conflict. In view of the notorious facility with which this defense is often availed of to shield the guilty from just punishment, I should, if the matter were res integra in this Court, be inclined to adopt the latter rule. But in the case of the People v. Coffman (24 Cal. 230), the question was thoroughly *15considered here, and it was held that insanity might be established in a criminal case by the same amount of evidence by which it might be established in a civil action involving the question — that is, by mere preponderating evidence; and, upon the authority of that case, I concur in the judgment in this case.